         Case 3:20-cv-00516-VAB Document 100 Filed 12/07/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §           CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and                            §
ALPHA ENTERTAINMENT LLC                           §
                                                  §           DECEMBER 7, 2020
       Defendants.                                §

                     MOTION FOR ENTRY OF SCHEDULING ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and Rule 16(b) of the Local

Rules of Civil Procedure for District of Connecticut, as well as the Court’s inherent authority to

control its own docket, Plaintiff Oliver Luck respectfully requests that the Court enter a

Scheduling Order in this matter. In support of this motion, the Plaintiff states:

       1.      The parties filed a Rule 26(f) Report in this matter on June 15, 2020 (ECF No.

75).

       2.      On June 26, 2020, the Court stayed this action until Defendant Alpha

Entertainment LLC (“Alpha”) could be joined as a party (ECF No. 79).

       3.      On October 20, 2020, the Plaintiff filed his Motion to Lift Stay (ECF No. 90) and

Motion to Amend Complaint to add Alpha as a party (ECF No. 91). The Court granted those

motions on November 11, 2020 (ECF No. 93).

       4.      On December 4, 2020, the same attorneys that appeared for Defendant McMahon

also appeared for Alpha (ECF No. 97-99), specifically, Attorneys Jerry S. McDevitt and Curtis

B. Krasik of K&L Gates LLP, and Jeffrey P. Mueller of Day Pitney LLP.

       5.      Because of the four-month stay of this action, many of the dates in the previously
         Case 3:20-cv-00516-VAB Document 100 Filed 12/07/20 Page 2 of 4




       6.      filed Rule 26(f) Report are no longer applicable. As a result, the parties have

conferred and agreed to the following pretrial schedule, which the Plaintiff requests the Court

enter as a Scheduling Order:

                   a. January 8, 2021 - Alpha to serve Answer and Counterclaim

                   b. January 8, 2021 - All parties to serve written responses and objections to
                      discovery requests that have been served as of December 9, 2020

                   c. January 15, 2021 - Initial disclosures to be served, pursuant to Rule
                      26(a)(1) of the Federal Rules of Civil Procedure

                   d. January 29, 2021 - Documents to be produced in response to all Requests
                      for Production that have been served as of December 9, 2020

                   e. January 29, 2021 - Plaintiff to answer, move, or otherwise respond to
                      Alpha’s Counterclaim

                   f. March 5, 2021 - Deadline to amend the pleadings

                   g. April 16, 2021 - Damages analysis to be provided by any party who has a
                      claim or counterclaim for damages

                   h. April 16, 2021 - Parties to designate trial experts and provide opposing
                      counsel with reports from retained experts pursuant to Rule 26(a)(2) of the
                      Federal Rules of Civil Procedure

                   i. May 14, 2021 - Depositions of trial experts to be completed

                   j. June 18, 2021 - Parties to designate all rebuttal trial experts and provide
                      opposing counsel with reports from retained rebuttal experts pursuant to
                      Rule 26(a)(2) of the Federal Rules of Civil Procedure

                   k. July 16, 2021 - Depositions of rebuttal trial experts to be completed

                   l. July 16, 2021 - All fact and expert discovery to be completed (not
                      propounded)

                   m. August 20, 2021 - Summary judgment motions to be filed

                   n. September 3, 2021 - Joint trial memorandum to be filed (if no summary
                      judgment motion is filed; if a summary judgment motion is filed, the
                      deadline to file joint trial memorandum is 30 days after the Court’s ruling
                      on such motion)

                   o. October 8, 2021 - Case ready for trial (if no summary judgment motion is

                                                 2
         Case 3:20-cv-00516-VAB Document 100 Filed 12/07/20 Page 3 of 4




                      filed; if a summary judgment motion is filed, the deadline to file joint trial
                      memorandum is 30 days after the Court’s ruling on such motion)



       WHEREFORE, Plaintiff Oliver Luck respectfully requests that this Court grant his

motion in full and enter a Scheduling Order that incorporates the schedule set forth above.

                                              Respectfully submitted,

                                              PLAINTIFF OLIVER LUCK

                                               /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz (Fed. Bar No. ct30935)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, CT 06901
                                              Telephone: (203) 324-8100
                                              Facsimile: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com

                                              AND

                                               /s/ Paul J. Dobrowski
                                              Paul J. Dobrowski (phv10563)
                                              Vanessa L. Pierce (phv10561)
                                              Jared A. McHazlett (phv10650)
                                              DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                              4061 Washington Avenue, Suite 200
                                              Houston, Texas 77007
                                              Telephone: (713) 659-2900
                                              Facsimile: (713) 659-2908
                                              Email: pjd@doblaw.com
                                              Email: vpierce@doblaw.com
                                              Email: jmchazlett@doblaw.com

                                              HIS ATTORNEYS




                                                3
            Case 3:20-cv-00516-VAB Document 100 Filed 12/07/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2020, a copy of the foregoing was filed
electronically and served on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system, or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.




                                                      /s/ Andrew M. Zeitlin
                                                      Andrew M. Zeitlin




9302467v1




                                                  4
